DeCARLO, Judge
(dissenting).
I do not find the search of this appellant to be an unreasonable search and seizure, and for this reason, I respectfully record this dissent.
The affidavit upon which this search warrant was issued reveals that out of five persons on the premises, three were using narcotics or marijuana. Officer Eddy had previously arrested one of the five on a drug charge and had knowledge that another was a drug user. The informer who furnished the basic information for the affidavit, also stated, “. . ■ . they claim to be short on ‘H’ (Heroin) but there would be some in by Friday night.” This knowledge, along with the paraphernalia and narcotics found, would indicate activity in drug traffic.
The officer executing a search warrant should have the right to search anyone coming into the premises at the time, in order to protect himself.
Appellant voluntarily came into surroundings where a search was being conducted. Under the circumstances, Officer Eddy had probable cause to believe appellant might be a participant, and a failure to search him would have been a neglect of duty.
The execution of search warrants in narcotics cases is a risky business, and unless the police search all persons entering the premises, they not orily jeopardize the search, but most importantly, endanger themselves.
When appellant entered the premises, a deputy guided him to the back of the room where Officer Eddy asked him for his name and identification. As appellant started to reach in his hip pocket, the officer stopped him. At this point, a well-trained police officer would instinctively realize the inherent danger of permitting this man to reach in his own hip pocket. Certainly there was a possibility that appellant might have a concealed weapon, and the officer was justified in conducting the search.
The officer need not be absolutely certain that the individual is armed. The issue is whether a reasonably prudent man would be warranted in his belief that his safety or that of others was in danger. Terry v. Ohio, 392 U.S. 1, 88 S.Ct. 1868, 20 L.Ed.2d 889.
The United States Constitution prohibits unreasonable search, but the search of Johnny Smith, under the circumstances of this case, cannot be so classified.